Hire, C. J.. (dissenting.) Whitely furnished “labor and logs” for a sawmill firm; the firm was first Cooper & Baker, then Cooper & Sewell. Patrick was connected with the business in some way not known to Whitely. Whitely sued Cooper, Seweli and Patrick as partners for his “labor and logs.” The evidence developed that Patrick was not a partner, but in developing that it was shown that he had bought the mill of the partnership, and as part of the consideration agreed to pay all the debts of the partnership. Then the court permitted Whitely to amend and recover jointly and severally against the three of them. In order to defeat the cause of action brought against him, Patrick showed another cause of action against himself founded on his assumption of the partnership debts. The amendment was, in my opinion, in furtherance of justice in conforming the pleadings to the facts proved by the defendants themselves.